Citation Nr: 0203273	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right medial malleolus, talus navicular with 
arthritis and limitation of motion, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which increased the veteran's 
evaluation for residuals, fracture right medial malleolus, 
talus navicular with traumatic arthritis and limitation of 
motion from 20 percent to 30 percent disabling effective July 
1, 1998.  

In January 2001, the Board addressed the veteran's claim on 
the merits, denying an evaluation in excess of 30 percent for 
his residuals of a fracture of the right medial malleolus, 
talus navicular with arthritis and limitation of motion.  The 
issue of entitlement to service connection for post operative 
right thigh anterior compartment syndrome was remanded to the 
RO for further development.  With regard to that issue, the 
requested development included the issuance of a Statement of 
the Case for the purpose of providing the veteran an 
opportunity to complete the steps to place the issue in 
appellate status.  As the procedural steps have not been 
completed, the claim for service connection will not be 
addressed in this decision.  With regard to the claim for an 
increased rating for residuals of a fracture of the right 
malleolus, the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2001, the Court 
issued an Order granting a Motion for Remand filed by the VA 
Secretary to vacate the January 2001 decision, and remanded 
it to the Board for readjudication.  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the right medial malleolus, talus navicular with arthritis 
and limitation of motion is manifested by symptoms equal to 
loss of use of the foot.

2.  The disability of the veteran's right foot and ankle has 
not rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent, but 
no greater, for residuals of the right medial malleolus, 
talus navicular with arthritis and limitation of motion have 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA outpatient treatment records dated December 1995 to June 
1997 showed the veteran reporting a long history of stiffness 
and pain in his right foot and difficulty with weight 
bearing.  X-rays revealed narrowing of the joint between the 
tarsal navicular bone and first cuneiform bone.  The 
narrowing was asymmetric and was accompanied by spur 
formation.  It was noted that the changes were most likely 
secondary to osteoarthritis and there was no evidence to 
suggest osteomyelitis.  In 1997, the veteran was fitted for 
orthotics, but reported little improvement.  

At his VA examination dated July 1997, the veteran reported 
that his right foot hurt all the time.  The examiner found 
that the veteran walked okay and did not exhibit any trouble 
walking.  Drawer sign in each foot was negative.  
Dorsiflexion of his right foot was 3 degrees and plantar 
flexion was 122 degrees on the right.  He was able to stand 
on his toes 3 inches from the heel to the floor in a 
posterior part of his foot.  X-rays showed traumatic 
arthritis of the foot particularly the carpal bones.  The 
bones were all in good position; however, it was noted that 
he had flat feet.  The examiner noted that he did not see 
anything else he could recommend for the veteran at the time. 

A VA hospital report indicates that the veteran was admitted 
to same-day surgery in April 1998 for right midfoot fusion 
secondary to severe arthrosis of the right midfoot with 
intractable pain.  The veteran had a fusion of the first, 
second and third tarsometatarsals medial to mid and mid to 
lateral cuneiforms using a Gerdy tubercle bone graft.  It was 
noted that the veteran tolerated the procedure well and there 
were no complications.  The veteran was discharged with the 
diagnoses of status post right midfoot fusion and 
hypertension.

At his May 1998 VA examination, the veteran reported that the 
pain in his right foot was so severe that he considered 
amputation, but consulted an orthopedic surgeon who advised 
him to have the fusion procedure done on the right foot.  He 
indicated that he was taking medications, which were 
narcotics to alleviate pain status post surgery.  The veteran 
was in a hard cast of the right foot and ankle.  The examiner 
noted that a complete examination could not be done on the 
right foot since it was in a cast.  However, the examiner did 
note that the toes were moving well, and there was no edema 
or instability.  Instability was not there due to the veteran 
being in a cast.  

At his October 1998 VA examination, the veteran reported 
pain, stiffness, swelling, and inability to stand for long 
periods of time.  Treatment was noted as a brace and a cane 
with surgery.  The examination showed range of motion of the 
right foot to 5 degrees of inversion, 5 degrees eversion, 10 
degrees of ankle dorsiflexion, and 20 degrees of ankle 
plantar flexion from neutral.  His circulation in the toes 
appeared intact.  The above described subtalar joint motion 
was associated with some pain.  There was some tenderness to 
palpation over the top of the foot.  The veteran walked with 
a significant limp and was using a Cam walker on the right 
foot with a cane.  X-rays of the foot revealed a flatfoot 
deformity and he had fusion of the first metatarsal cuneiform 
joint and also between the second and third metatarsals and 
their respective cuneiform bones.  There was also a fusion 
between the first and second cuneiform.  Cannulated screws 
secured the arthrodesis.  The diagnoses were degenerative 
arthritis of the midfoot and hindfoot secondary to service 
connected trauma and status postop of the arthrodesis of the 
joints.  The examiner opined that the veteran would probably 
have to use some sort of an orthosis and a walking stick the 
rest of his life.  He would not be able to do any type of 
work that involved prolonged standing, climbing, or stooping 
down.  He would not be able to run or drive a vehicle 
commercially because he would be unable to use the brake 
pedal effectively.  The examiner also noted that the 
veteran's x-rays of the subtalar joints looked pretty good, 
but the joints distal to that including the calcaneocuboid 
and talonavicular joint showed degenerative arthritis, and 
would account for significant loss of the inversion/eversion 
motion of the foot.  The limited motion also made it very 
difficult for the veteran to walk on uneven ground.

VA outpatient treatment reports dated May 1998 to December 
1998 show the veteran's complaint of right leg swelling, 
painful with ambulation since his April 1998 surgery.  The 
veteran was to stay off his feet, elevate his right leg, 
apply heat, and take Ibuprofen.  There was no evidence of 
deep vein thrombosis in the distribution of the right common 
femoral vein to the popliteal vein.  

At his June 1999 VA examination, the veteran reported pain 
which extended up to his right thigh area and intermittent 
numbness involving the anterior aspect of his right thigh as 
well as right foot.  He indicated that he had been using a 
cane as his legs episodically gave out at times worsened by 
walking.  He reported pain in his right foot on a constant 
basis and at times was worsened by walking.  The veteran 
indicated that he had to wear special shoes in order to 
obtain some relief while walking.  He denied cognitive or 
bulbar complaints and did not have significant lower back 
pain.  

The neurological examination showed strength essentially 
normal except for some give way weakness of the ankle 
dorsiflexion on the right side.  He had mild atrophy of 
extensor digitorum brevis muscle bilaterally.  He had some 
patchy hypogeusia involving the lateral aspect of his right 
foot, which could not be clearly mapped out.  Reflexes were 
symmetric, ankle reflexes were absent bilaterally.  Plantar 
responses were flexor.  Cerebellar functions were normal.  He 
had an antalgic and slow gait.  He had bilateral flat feet.  
Both feet were warm to the touch.  Posterior tibial pulses 
were poorly felt.  He had tenderness on compression of the 
metatarsal heads.  The impression was right foot pain, 
probably from mechanic factors and rule out peripheral 
neuropathy/peroneal neuropathy.  The examiner indicated that 
he was inclined to believe that the veteran's right leg pain 
was mainly from mechanical factors.  Reportedly this had been 
present for the last 30 or 40 years.  The examiner noted that 
he did not find focal weakness and the veteran had some 
patchy hypogeusia involving the right foot.  He also 
episodically had sharp pain involving his right foot.  He 
further indicated that loss of ankle reflexes might be from 
age related polyneuropathy and it was recommended that the 
veteran have his blood sugars checked.  

At his November 2000 Central Office hearing, the veteran 
testified that he had been on crutches since his 1998 foot 
surgery and that he experienced significant pain on a daily 
basis.  He also had occasional numbness and pain with all 
motion.  He indicated that without his crutches he was unable 
to walk any significant distance.  The veteran testified that 
his wife had to help him with daily chores and he could only 
drive 30 to 45 minutes at a time.  He testified that he also 
wore orthopedic shoes but that he was most comfortable 
wearing tennis shoes.  He indicated that he was treated at 
the VA Medical Center on a monthly basis.

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated December 1995 to June 1997 and May 1998 to 
December 1998; VA examinations dated July 1997, May 1998, 
October 1998, and June 1999; VA hospitalization report dated 
April 1998; transcript of Central Office hearing conducted in 
November 2000.  In December 1998, the RO sent the appellant a 
letter asking him to identify any additional medical reports, 
VA or private, that might be available.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for the disability at issue.  The discussions in the 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, a remand is not necessary.  38 U.S.C.A. 
§ 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's right foot disability is evaluated by analogy 
to Diagnostic Code 5284, foot injuries, other.  Under 
Diagnostic Code 5284, a moderate injury of the foot warrants 
a 10 percent evaluation; a moderately severe injury to the 
foot warrants a 20 percent evaluation; and a severe injury to 
the foot warrants a 30 percent evaluation.  If there is 
actual loss of use of the foot, a 40 percent evaluation is 
provided. 

A private physician examined the veteran in February 2001.  
According to the private physician's report, the veteran 
walked with two crutches and was unable to bear weight on the 
right foot.  It was also noted that the veteran had 
"absolutely no push off with the right foot" and had severe 
pain when attempting to bear weight on the right foot.  The 
physician reported that there was minimal swelling of the 
right ankle area.  Pain and tenderness was noted in right mid 
foot and ankle, extending into the calf muscles.  It was 
further noted that the right ankle joint motion was limited, 
and there was no mid tarsal motion and minimal sub talar 
motion.  Limitation of motion was also noted in the 
metatarsal phalangeal joint.  The physician further observed 
that the veteran had a chronic non-healing ulcer on the 
lateral aspect of the right foot, which was attributed to a 
pes planus.  In stating his recommendations, the physician 
reported that the veteran has a "totally useless right foot."


Analysis

Based on review of the evidence of record, an increased 
rating to 40 percent is warranted under Diagnostic Code 5284 
as analogous to loss of use of the right foot.  
In appraising the veteran's residual right foot problems, it 
is noted that he has had at least one surgical procedure, 
which has not been entirely successful in alleviating his 
symptoms.  He has continued to have significant pain and 
limitation of function after the surgery.  He is required to 
use various appliances, including a walker, a cane and/or 
crutches, and orthotics device within his shoes, and he 
continues to have significant functional limitation in the 
right foot.  The VA physician in October 1998 found objective 
evidence of severe limitation of motion and noted that the 
veteran would probably have to use some sort of an orthosis 
and a walking stick the rest of his life.  His limited motion 
also made it difficult for him to walk on uneven ground.  
Overall, the evidence supports a finding of severe impairment 
resulting from the veteran's service connected right foot 
disability with symptomatology analogous to loss of use of 
the right foot and an increased rating to 40 percent is 
warranted.

The 40 percent evaluation is the maximum rating allowed under 
Diagnostic Code 5284, and that a rating in excess of 40 
percent is not warranted under any other potentially 
applicable diagnostic codes. 

Furthermore, the Court has held that, when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 & 4.45 (2001) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca, 8 Vet. App. at 206.  However, where the veteran is in 
receipt of the maximum evaluation due to limitation of 
motion, those regulations are not for application.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

The veteran has requested consideration under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The governing norm in the 
application of 38 C.F.R. § 3.321(b)(1) is that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the the application of the regular 
schedular standards.

In this case, the manifestations of disability are not 
exceptional or unusual:  they include pain, swelling, and 
limitation of motion of such severity as to render the 
veteran's foot useless.  Such manifestations of disability 
are specifically included in the rating standards, as 
Diagnostic Code 5284 calls for a 40 percent rating when there 
is actual loss of use of the foot.  The veteran's disability 
clearly interferes with employment.  The medical reports 
demonstrate that the veteran would not be able to do any kind 
of work that involved prolonged standing, climbing, or 
stooping down, and he would not be able to drive a vehicle 
commercially.  However, as is noted in 38 C.F.R. § 4.1 
(2001), the percentage ratings in the regular schedular 
standards contemplate impairment in earning capacity in civil 
occupations.  The application of the regular schedular 
standards is not rendered impractical by disability that 
prevents work involving standing, climbing, stooping, or 
commercial driving.  Such limitations on employment are an 
expected consequence of loss of use of the foot and are 
contemplated within the 40 percent rating applicable under 
Diagnostic Code 5284.  Similarly, the veteran has been 
hospitalized as a result of his service-connected disability, 
but the record does not show hospitalizations that are so 
frequent that they render impractical the application of the 
regular schedular standards.  The veteran was hospitalized 
for treatment of his service-connected disability in 1998, 
but, for the most part, in the past several years he has been 
treated regularly on an outpatient basis.  Because the overal 
disability picture in this case does not render impractical 
the application of the regular rating standards, 
consideration on an extraschedular basis is not warranted.  


ORDER

A 40 percent evaluation for residuals of a fracture of the 
right medial malleolus, talus navicular with arthritis and 
limitation of motion is granted, subject to law and 
regulations governing the payment of monetary benefits.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

